Citation Nr: 0807017	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for an allergic 
skin disorder.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a bilateral 
lower extremity disorder.

3.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a bilateral 
knee disorder.

4.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from November 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that in the May 2005 Statement of the Case 
(SOC) and May 2007 Supplemental Statement of the Case (SSOC), 
the RO included the issue of service connection for 
fibromyalgia.  In her VA form 9 dated August 2005, the 
veteran indicated that she wanted to appeal all of the issues 
listed on the SOC.  However, in her April 2004 Notice of 
Disagreement (NOD), the veteran only stated that she wished 
to appeal the denial of her claims for PTSD, bilateral knee 
disability, allergic skin disorder, and bilateral lower 
extremity disorder.  As no timely NOD has been submitted 
regarding the issue of service connection for fibromyalgia, 
that issue is not before the Board at this time.  See 38 
C.F.R. §§ 20.200, 20.201 (2007).

The veteran failed, without apparent cause, to appear for a 
scheduled hearing before a member of the Board of Veteran's 
Appeals in December 2007.  Therefore, her request for a 
hearing is considered as having been withdrawn.  38 C.F.R. 
§ 20.704 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for an allergic 
skin disorder, a bilateral lower extremity disorder, a 
bilateral knee disorder, and PTSD.  These claims were denied 
on the merits in prior final rating decisions dated in 
May 1993, June 1998, April 2001, and December 2002.  Since 
the time of those decisions, the veteran has applied several 
times to reopen her claims for a de novo review on the 
merits.  The most recent of these applications was denied and 
the current appeal ensued.  In order for the claims to be 
reopened, the veteran is required to submit new and material 
evidence that is pertinent to her claims of entitlement to 
service connection for an allergic skin disorder, a bilateral 
lower extremity disorder, a bilateral knee disorder, and 
PTSD.

Before the Board can adjudicate these claims, however, 
further development must be completed to satisfy the duty to 
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a) (West Supp. 2007); 
38 C.F.R. § 3.159(b)(1) (2007).  The RO attempted to comply 
with these provisions in correspondence sent to the veteran 
during the course of this appeal.  However, in light of a 
recent decision by the Court, the Board finds that these 
letters fail to constitute sufficient notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new-and-material-evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish her entitlement to the underlying claim for the 
benefit sought.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.

Unfortunately, the previous correspondence sent by VA does 
not discuss the bases for the denial of VA compensation for 
an allergic skin disorder, a bilateral lower extremity 
disorder, a bilateral knee disorder, and PTSD in the prior 
final rating decisions, nor does it adequately notify the 
veteran of the specific evidence and information that is 
necessary to reopen her claims for service connection for 
these disabilities.  Therefore, the veteran should be 
provided with a proper notice letter that complies with the 
Court's holding in Kent.

Additionally, correspondence from the Social Security 
Administration (SSA) dated November 1990 revealed that the 
veteran was in receipt of SSA disability benefits.  However, 
neither the decision from the SSA awarding the benefits nor 
the medical records on which the decision was based have been 
obtained.  As such, VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  Therefore, the RO should obtain the 
veteran's SSA records and the associated medical records and 
associate them with the claims folder.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice, as defined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), as it pertains to new 
and material evidence to reopen the 
claims for service connection for an 
allergic skin disorder, a bilateral 
lower extremity disorder, a bilateral 
knee disorder, and PTSD.  The veteran 
should be informed of the specific 
information and evidence not of record 
(1) that is necessary to reopen her 
claims for service connection for an 
allergic skin disorder, a bilateral 
lower extremity disorder, a bilateral 
knee disorder, and PTSD, (2) that VA 
will seek to obtain, and (3) that she 
is expected to provide.  The veteran 
should also be advised to provide any 
evidence in her possession that 
pertains to the claims.

2.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

4.  Thereafter, the RO should 
readjudicate the issues of whether new 
and material evidence was submitted to 
reopen previously denied claims of 
entitlement to service connection for 
an allergic skin disorder, a bilateral 
lower extremity disorder, a bilateral 
knee disorder, and PTSD.  If the 
benefits sought remain denied, the 
veteran must be provided with a 
Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response.  The case must 
then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


